SUMMARY ORDER

Eureka V LLC brings this action against the Town of Ridgefield, Connecti*42cut and various agencies and officials thereof, seeking to enjoin the taking of Eureka’s real property and for damages under the Fair Housing Act. We assume the parties’ familiarity with the facts and history of the case.
With respect to Counts I and II of the complaint, the district court properly entered judgment because the town’s offer of judgment gave Eureka more relief than it could have gotten at trial.
Regarding Counts III and IV, certain theories of liability Eureka now presses to this Court appear nowhere in the complaint and were not presented to the district court. Parties may not use briefs to modify their pleadings, and this Court will not entertain arguments not raised below. Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d Cir.1998); Greene v. United States, 13 F.3d 577, 585-86 (2d Cir.1994). We have considered Eureka’s other arguments and find that they have no merit.
Accordingly, we AFFIRM the judgments of the district court.